DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 9,707,354. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims aim to broaden the scope of the patented claims.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10,610,649. Although the claims at issue are not identical, they are not ,patentably distinct from each other because the pending claims aim to broaden the scope of the patented claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-3 and 5-11 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 8,882,723 to Smith (international application filed in English with 12/15/2011 filing date).	As to claim 1, Smith discloses a dispensing mechanism, comprising: a housing having a proximal-distal axis (Figure 1); a ram (piston rod, 12) within the housing, movable in a distal direction (Column 10, lines 9-13); a user-operable push button (41, 34) moveable along the proximal-distal axis relative to the housing, the push button including a push button slot (engagement member, 42, thread: Column 15, lines 27-42 and slot, 35: Figure 6) at a distal portion of the push button (41); a crank arm (21) having a pawl tooth (23), a pivot point (rotational about axis depicted by arrow 44, Figure 7), and a crank arm engagement member (36) slidably engageable with the push button slot (42) such that movement of the push button causes the crank arm engagement member to move along the push button slot (Column 15, lines 27-42), causing rotation of the crank arm about the pivot point (44); and a ratchet gear (20) having a first set of teeth (24) releasably engageable with the pawl tooth (23) and a second set of teeth (28) releasably engageable with the ram (12, indirectly engaged by teeth 27 on stop member, 26: Figures 4 and 9), wherein engagement of the pawl tooth (23) with the first set of teeth (24) of the ratchet gear (20) causes the ratchet gear to rotate, causing the ram (12) to distally advance relative to the housing (Column 17, lines 20-32).	As to claim 4, Smith discloses the dispensing mechanism wherein at least one set of teeth has involute spur geometry (49, Figures 4-5). 	As to claim 5, Smith discloses the dispensing mechanism wherein at least one of the first set of teeth and the second set of teeth has involute spur rack geometry (49, Figures 4-5).	As to claim 6, Smith discloses the dispensing mechanism, wherein the ram includes a first set of ram teeth (49) configured to engage the second set of teeth on the ratchet gear and a second set of ram teeth (engagement track, 37: Figures 4 and 5) configured to engage a housing protrusion (38) to prevent movement of the ram in the proximal direction (Figure 5), wherein the housing protrusion is integrally formed within the housing (38, Figure 5)..	As to claim 7, Smith discloses the dispensing mechanism wherein the first set of ram teeth and the second set of teeth of the ratchet gear have similar corresponding involute gear teeth geometry (cross second of 37 as depicted in Figure 5 similar to the geometry of ratchet gear 49 of Figure 4).	As to claim 8, Smith discloses the dispensing mechanism wherein the push button slot (42) is oriented at an oblique angle with respect to the proximal-distal axis (Figure 7).	As to claim 9, Smith discloses the dispensing mechanism wherein a push button slot has a portion (42, internally) that is oriented at an oblique angle with respect to the proximal-distal axis (Figure 7) and a portion (35, externally) that is oriented parallel to the proximal-distal axis (Figure 6).	As to claim 10, Smith discloses that the ratchet teeth of ratchet gear control the dose amount (Column 16, line 66- Column 17, line 11).	As to claim 11, Smith discloses an injector comprising: the dispensing mechanism of claim 1; a cartridge (4) disposed within the housing (1); a plunger (10) disposed in the cartridge (4) to seal a medicament therein (Column 9, line 42-43), wherein the ram (12) is associated with the plunger (4) for forcing the plunger in a distal direction for ejecting a dose of medicament (Column 10, lines 10-14); and a needle (needle unit, not shown) in fluid communication with the cartridge for injecting the doses into a patient (Column 9, lines 35-40).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 8,882,723 to Smith in view of US 2013/0041241 to Felts.	As to claim 12, Smith discloses the injector as claimed but fails to disclose that the medicament is a parathyroid hormone.  Felts discloses the delivery of a parathyroid hormone (Claim 64, page 22) using a medical syringe with piston (claim 64).  At the time of invention, it would have been obvious to one of ordinary skill in the art to deliver parathyroid hormone with the injector of Smith since parathyroid hormone is a known injectable drug (claim 64, page 18).	As to claim 13, Smith discloses the injector as claimed but fails to disclose that the parathyroid hormone is teriparatide.  Felts discloses the delivery of a parathyroid hormone, teriparatide (Claim 64, page 23) using a medical syringe with piston (claim 64).  At the time of invention, it would have been obvious to one of ordinary skill in the art to deliver parathyroid hormone, teriparatide, with the injector of Smith since the parathyroid hormone, teriparatide, is a known injectable drug (claim 64, page 18).	As to claims 14-16, Smith discloses the injector as claimed but fails to disclose that the medicament includes glucagon-like peptide receptor agonists.  Felts disclose the delivery of exenatide (Claim 64, page 20) and liraglutide (Claim 64, page 22).  At the time of invention, it would have been obvious to one of ordinary skill in the art to deliver the medicament including glucagon-like peptide receptor agonists including exenatide and liraglutide since exenatide and liraglutide are known glucagon-like peptide receptor agonists which are known to be acceptable injectable drugs (claim 64, page 18).
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, disclose or render obvious “a flexible column integrally formed extending from a distal portion of the push button, the flexible column having a flexible column having a flexible column protrusion at a proximal end thereof, wherein as the push button moves along the proximal-distal axis, the flexible column protrusion engages the housing ratchet and restricts movement of the push button to one direction during a resetting motion" in addition to other limitations.  In particular, the anti-backup mechanism taught by Smith does not include a flexible column integrally formed extending from a distal portion of the push button, the flexible column having a flexible column having a flexible column protrusion at a proximal end thereof, wherein as the push button moves along the proximal-distal axis, the flexible column protrusion engages the housing ratchet and restricts movement of the push button to one direction during a resetting motion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDY SCOTT LEE whose telephone number is (571)270-7410. The examiner can normally be reached 8:00am-4:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDY S LEE/Primary Examiner, Art Unit 3783